AGREEMENT

AGREEMENT made this 29th day of January, 2010, by and between Capital Financial
Media, LLC., with its principal offices at 103 NE 4th Street, Delray Beach, FL
33444 (“Capital”) and Baron Energy, Inc. with offices at 3753 Howard Hughes
Parkway, Suite 135, Las Vegas, NV 89169 (the “Company”).

WHEREAS, the Company is publicly held with a market for its securities; and

WHEREAS, the Company desires to make its business, financial performance and
other information better known to current and potential shareholders; and

WHEREAS, Capital is in the business of investor relations, public relations,
direct marketing and other related activities; and

NOW THEREFORE, in conclusion of the mutual covenants herein contained, it is
agreed:

1. Engagement. The Company hereby engages Capital to:



  (a)   Prepare an email package about the Company and to distribute the email
package to (i)no less than one million five hundred thousand (1,500,000)
opt-in-only U.S. residents located in states in which such emailing is permitted
over a 2 to 4 week period and (ii) its proprietary opt-in email list through its
e-letter of smallcapfortunes.com. The e-mail package shall be prepared by
Capital, and shall be based in part by material and information furnished by the
Company. The form and content of the e-mail package shall be subject to the
approval of the Company. Capital will provide coverage of the Company through
Small Cap Fortunes until February 15th, 2011. The coverage will consist of 1
email to Capital’s Small Cap Fortunes file per week for the first 2 months of
the Agreement and 1 email per month for the remainder of the Agreement.



  (b)   The Company represents that the information furnished to Capital is
true, accurate and not misleading and can be substantiated by the information in
the Company’s public filings or on its website.



  (c)   Capital assumes no responsibility for the accuracy of the information
furnished to it by the Company and is under no duty and is not being paid to
verify that the information furnished is not false and misleading or omits to
state and fact to ensure that the information distributed is not false,
misleading or deceptive.



  2.   Additional Assistance. Capital acknowledges that the email package is
normally part of a more comprehensive services program provided by Capital to
its customers. Accordingly, in the event the Company requests that Capital
assist the Company in additional email packages, direct mailing or other
programs of the type usually offered by Capital to its customers, Capital will
negotiate in good faith with the Company to do so, based upon additional
production budgets to be agreed upon by Company and Capital. All email package
disseminations paid for by the Company will be fully disclosed (disclosing the
amount and nature of compensation and associated costs of the program and, where
feasible, the compensation to be received by Capital and/or any affiliate of
Capital.)



  3.   Preparation of E-mail Package. The Company will cooperate fully and
timely with Capital to supply all materials reasonably requested by Capital to
enable it to create and disseminate the email package. Because Capital will rely
upon this information in accepting the responsibility of distributing this
mailing package, the Company represents to Capital that all such information
provided by the Company shall be true, accurate, and complete and no misleading
or deceptive, in any respect.



  4.   Company Review. No emails or other materials about the Company shall be
distributed by Capital unless and until the Company has reviewed and approved in
writing all of the factual information relating to the Company in the email
package. The Company will act diligently and promptly in reviewing the factual
information in the email package submitted to it by Capital to enhance timely
distribution of the materials and will inform Capital in writing of any
inaccuracies contained in the email package prior to the projected publication
and/or delivery dates. The Company will acknowledge in writing that certain
factual information is correct.



  5.   Program Cost. In consideration of the services to be performed by Capital
and all of the various vendors and sub-contractors retained by it for creating,
distributing, including the costs of renting mailing lists, copy writers, data
processing, and other related costs, the Company agrees to pay Capital, which
includes payment of Capital’s overhead incurred, and profit and all out of
pocket disbursements, in connection with performance of this Agreement, the
total sum of 2 million shares of the Company delivered to Capital in certificate
form, and the total sum of One Hundred Fifty Thousand Dollars ($150,000) as
follows:

(a) a non-refundable deposit of $50,000 to be paid on the signing of this
Agreement;

(b) $100,000 payable, 1 week prior to first email date.



  6.   Disclaimer: CAPITAL MAKES NO REPRESENTATION THAT: (A) THE PUBLICATION AND
DISTRIBUTION OF THE EMAIL PACKAGE OR ANY OTHER MATERIALS APPLICABLE TO THE
COMPANY WILL RESULT IN ANY ENHANCEMENT TO THE COMPANY, (B) THE PRICE OF THE
COMPANY’S PUBLICLY TRADED SECURITIES WILL INCREASE, (C) ANY PERSON WILL BECOME A
SHAREHOLDER IN THE COMPNAY AS A RESULT OF THE DISTRIBUTION, (D) ANY PERSON WILL
LEND MONEY TO OR INVEST IN THE COMPANY, OR (E) THAT IS HAS VERIFIED ANY OF THE
FACTUAL CONTENT OF THE MAILING PACKAGE.



  7.   Limitation of Capital’s Liability. If Capital or its sub-contractors
fails to perform its services hereunder, the entire liability of Capital and its
sub-contractors to the Company shall not exceed the lesser of: a) the amount of
cash payment Capital has received from the Company, excluding any non-refundable
deposits (if any) and/or (b) the actual and direct damage to the Company as a
result of such non-performance; provided, however, that the foregoing limitation
of liability shall not apply to any loss, liability, cost, damage or expense
which the Company incurs as a result of either (i) Capital’s dissemination of
the email package without the prior written approval of the company with respect
to the contents thereof, or (ii) Capital’s breach of its obligations in
Section 8 below.



  8.   Confidentiality. Until such time as information or any non-public portion
thereof becomes publicly available, Capital agrees that any information
regarding the Company, its assets, financial condition or business activities,
provided to it by the Company of a confidential nature will not be revealed or
disclosed to an person or entity, except on a strict need to know basis in the
performance of this Agreement. Capital will use its best efforts to ensure that
its sub-contractors are aware of this confidentiality provision and will request
them to comply with it, even though they are not parties to this Agreement.



  9.   Notices. All notices hereunder shall be in writing and addressed to the
party at the address set forth below, or at such address as to which notice
pursuant to this section may be given, and shall be given by personal delivery,
by certified mail (return receipt requested), Express Mail, or by national
overnight courier. If the Company is a non-resident of the United States, the
equivalent serices of the postal system of the Company’s residence amy be used.
Notices will be deemed given upon the earlier of actual receipt or three
(3) business days after being mailed or delivered to such courier service.



  10.   Notice shall be addressed to Capital at:

Capital Financial Media, LLC.
Attn: Brian Sodi
103 NE 4th Street
Delray Beach, FL 33444
(561) 272-0460

and to the Company at:

Baron Energy, Inc.
Attn: Michael Maguire
3753 Howard Hughes Parkway
Suite 135
Las Vegas, NV 89169
(702) 993-7424

Such addresses and notices may be changed at any time by either party by
utilizing the foregoing notice procedure>



  11.   Miscellaneous.

(a) Governing Law. This agreement shall be governed by and construed and
enforced in accordance wit the internal laws of the State of Florida without
regard to the principles of conflicts of law thereof.

(b) Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original. It shall not be
necessary that each party execute each counterpart, or that any one counterpart
be executed by more than one party, so long as each party executes at least on
counterpart.

(c) Severability. If any one or more of the provisions of this Agreement shall
be held invalid, illegal, or unenforceable, and provided that such provision is
not essential to the transaction provided for by this Agreement, such shall not
affect any other provision hereof, and this Agreement shall be construed as is
such provision had never been contained herein.

(d) Regulatory Acceptance. If the stock of the Company is listed on a foreign
exchange(s), this Agreement shall be subject to its acceptance by such
exchange(s) to the extent required by the rules of such exchange(s).

(e) No Presumption Against Draftsman. The parties acknowledge that each party
and its counsel have participated in the negotiation and preparation of this
Agreement. This Agreement shall be construed without regard to any presumption
or other rule requiring construction against the party causing the Agreement to
be drafted.

Executed as a sealed instrument as of the date and year first above written.

     
Capital Financial Media, LLC
  Baron Energy, Inc.
By—/s/ Brian Sodi—
  By:      /s/ Michael Maguire—
 
   
Brian Sodi, Managing Member
  Michael Maguire, President

